Title: John Adams to States General of the Netherlands, 2 July 1784
From: Adams, John
To: States General of the Netherlands


        
          Hauts et Puissants Seigneurs
          Fait a la Haye le 2 Juillet 1784
        
        Le Sousigné Ministre Plenipotentiaire des Etats Unis de L’Amerique, a l’honneur de prier Vos Hauts Puissances, de vouloir faire depêcher, ou de lui accorder Un Passeport pour L’Entree libre, ou bien un Ordre a L’Amirauté de laisser passer librement, et Sans payer des Droits, deux malles ou Coffres et une Caisse marquèes I. A. contenans des Livres appartenans au Sousigné, et venus de Londres à Rotterdam par le navire Prince William Henry, Capitaine Woodward.
        
          Signè John Adams.
        
       
        TRANSLATION
        
          High and Mighty Lords
          Done at The Hague, 2 July 1784
        
        The undersigned Minister Plenipotentiary of the United States of America has the honor of entreating Your High Mightinesses to be so kind as to have dispatched or to grant to him a passport for free entry or an order to the admiralty allowing free passage, without payment of duties, of two trunks or chests and one case marked I. A. containing books belonging to

the undersigned and come from London to Rotterdam aboard the ship Prince William Henry, Captain Woodward.
        
          Signed John Adams.
        
      